Little, J.
It is upon the trial of an action upon a negotiable promissory note, brought by one other than the original payee, erroneous to reject evidence offered by the defendant which tends to support a plea setting up failure of consideration, and alleging in substance that the plaintiff, even though he may have acquired title to the note before its maturity, did so with full knowledge of the fact' that its consideration had failed. One who, under such circumstances, becomes the holder of such a note, takes it subject to the equities existing between the original parties, and it is the right of the maker to plead arid prove the same in defense to an action against him by such holder upon such note.

Judgment reversed.


All the Justices concurring.

John T. West, for plaintiff in error.